Exhibit 21 SUBSIDIARIES OF MANPOWER INC. As of December 31, 2010 Corporation Name Incorporated in State / Country of Huntsville Service Contractors, Inc. AL Benefits S.A. Argentina Cotecsud S.A.S.E. Argentina Right Management S.A. Argentina Ruralpower SA Argentina Salespower S.A. Argentina Manpower Services (Australia) Pty. Ltd. Australia Right Management Consultants (OC) Pty Ltd. Australia Right Management Consultants Holdings Pty Ltd Australia Right Management Consultants International Pty Ltd Australia Right Management Consultants Pty Ltd Australia Elan IT Resource Austria GmbH Austria Manpower GmbH Austria Manpower Holding GmbH Austria Powerserve GmbH Austria Right Management Austria GmbH Austria Manpower Professional Bahrain S.P.C. Bahrain Manpower Bel LLC Belarus RO of Manpower CIS LLC in Belarus Republic Belarus Elan IT Resource S.A. Belgium Manpower Business Solutions SA Belgium Right Management Belgium NV Belgium S.A. Manpower (Belgium)N.V. Belgium Manpower Brasil Ltda. Brazil Manpower Professional Ltda. Brazil Manpower Staffing Ltda. Brazil Right do Brasil Ltda Brazil Clarendon Parker Holdings Ltd British Virgin Islands Bulgaria Team EOOD Bulgaria Manpower Bulgaria OOD Bulgaria Manpower, Inc. / SO California CA Pure Solutions, Inc. CA COMSYS IT Canada, Inc. Canada Jefferson Wells International (Canada), Inc. Canada Manpower Services Canada Limited Canada Right Management Canada Canada Manpower & Standard Human Resources (Shanghai) Co. Ltd. China Manpower & Standard Labor Service (Beijing) Co. Ltd. China Manpower Business Consulting (Shanghai) Co. Ltd. China Manpower Caden (China) Co., Ltd. China Right Management China China Xi'an Foreign Enterprise Service Co., Ltd. China Manpower de Columbia Ltda. Colombia Manpower Professional Ltd. Colombia Manpower Costa Rica, S.A. Costa Rica Manpower Professional Costa Rica, S.A. Costa Rica Right Management Inc.
